Citation Nr: 0505434	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the left wrist, prior to June 11, 2001, currently 
rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for impairment of 
the ulnar nerve, currently rated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of 
fracture of the left wrist, status post fusion, currently 
rated as 20 percent disabling from September 1, 2001.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1987.  

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued the 10 percent rating for 
residuals of fracture of the left wrist, assigned a 100 
percent rating for a period of convalescence following a 
surgical fusion of the left wrist on June 11, 2001, and a 10 
percent rating from September 1, 2001.  

Subsequently, the RO in a July 2002 rating decision granted 
an increased rating to 20 percent for the residuals of the 
fracture of the left wrist from September 1, 2001.  In an 
October 2002 rating decision the RO granted separate ratings 
for left ulnar nerve impairment and the residuals of left 
wrist fracture, status post fusion.  A 40 percent rating was 
assigned for impairment of the left ulnar nerve, from June 
12, 2001.  The RO continued the 20 percent rating for 
residuals of left wrist fracture, status post fusion, from 
September 1, 2001.  

In October 2003 the veteran told VA examiners he was unable 
to work due to his left hand pain.  He dropped objects, his 
hand went to sleep and he had hypersensitivity of the left 
hand.  He was encouraged to contact the Texas Rehabilitation 
Commission for re-training.  The Board construes this as an 
inferred claim for a total rating based on individual 
unemployability due to service-connected disability.  As the 
claim has not been developed or certified for appellate 
review it is referred to the RO for appropriate action.  

The issue of entitlement to an increased rating for the 
veteran's residuals of a left wrist fracture encompasses the 
period prior to the surgical fusion of the wrist on June 11, 
2001, the period of convalescence ending on September 1, 
2001, and the rating thereafter.  The Board concurs with the 
RO's separation of the rating into two parts, one for 
impairment of the nerve, and the other based on arthritis for 
the period after the fusion.  For that reason the issues have 
been defined as set out on the title page.  

The issues of increased ratings for impairment of the ulnar 
nerve and residuals of the left wrist fracture, status post 
fusion, from September 1, 2001, are being addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

Outpatient treatment records, beginning in August 2000, 
reflect the veteran's residuals of left wrist fracture 
produced limitation of motion of extension due to pain, 
tenderness to palpation in his stump box, and obvious 
crepitation with radial deviation of the wrist.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of 
fracture of the left wrist, prior to June 11, 2001, have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Codes 5213, 5214, 5215 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this instance the veteran 
was not informed of the provisions of the VCAA prior to the 
rating decision in September 2001.  In July 2002 the RO 
readjudicated the veteran's claims and issued a statement of 
the case which included the regulations effectuating the 
VCAA.  The RO then issued a rating decision in October 2002 
and a supplemental statement of the case to the veteran.  The 
Board has determined that any defect in failing to notify the 
veteran of the passage of the VCAA was cured by the 
readjudication of his claims and the issuance of the 
statements of the case to the veteran in July 2002 and 
October 2002.  

In this instance the veteran was afforded a hearing before 
the undersigned Member of the Board and has been given an 
opportunity to offer additional evidence and argument.  The 
RO obtained the veteran's records of treatment from VA.  At 
his hearing in January 2005 the veteran requested that 
additional VA outpatient treatment records be obtained, those 
records were received and associated with the claims folder.  
The veteran has not identified any additional records of 
treatment for the period prior to June 11, 2001.  In this 
instance where a staged rating has been applied, and the 
veteran's disability picture has been altered due to a 
surgical fusion, there can be no benefit in ordering any 
additional notice or development of the claim for an 
increased rating, prior to June 11, 2001.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 4.71, 
Part 4, Diagnostic Codes 5003, 5010 (2004).  

Impairment of supination and pronation , with loss (bone 
fusion): when the hand is fixed in supination or 
hyperpronation for the minor hand is rated as 30 percent 
disabling.  When the minor hand is fixed in full pronation it 
is rated as 20 percent disabling.  The minor hand fixed near 
the middle of the arc or moderate pronation is rated as 20 
percent disabling.  Limitation of pronation of the minor hand 
with motion lost beyond the middle of the arc is rated as 20 
percent disabling.  Limitation of pronation with motion lost 
beyond the last quarter of the arc, when the minor hand does 
not approach full pronation is rated as 10 percent disabling.  
Limitation of supination of the minor hand to 30 degrees or 
less is rated as 10 percent disabling.  Note: In all the 
forearm and wrist injuries, codes 5205 through 5213, multiple 
finger movements due to tendon tie-up, muscle or nerve 
injury, are to be separately rated and combined not to exceed 
the rating for loss of use of the hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (2004).  

Loss of use of the minor hand is rated as 60 percent 
disabling.  With loss of use of the hand the veteran would 
also be entitled to special monthly compensation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5125 (2004).  

Ankylosis of the wrist of the minor hand: when unfavorable, 
in any degree of palmar flexion, or with ulnar or radial 
deviation is rated as 40 percent disabling.  Any other 
position, except favorable is rated as 30 percent disabling.  
Favorable in 20 degrees to 20 degrees dorsiflexion is rated 
as 20 percent disabling.  Note: Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
diagnostic code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2004).  

Limitation of motion of the minor wrist with dorsiflexion of 
less than 15 degrees is rated as 10 percent disabling.  With 
palmar flexion limited in line with the forearm a 10 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2004).  

Handedness for the purposes of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69 (2004).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2004).  

Factual Background.  In May 1987 the veteran fell on his left 
wrist while playing basketball in service.  X-rays revealed 
an old healed nonunion of the left carpal scaphoid.  On the 
veteran's Report of Medical History in September 1986 he 
checked he was right handed The veteran was separated from 
the service due to chronic left wrist pain related to 
carponavicular fracture.  

The RO in a January 1988 rating decision granted service 
connection for residuals of a fracture of the left wrist and 
a 10 percent rating was assigned  In an April 1989 rating 
decision the RO reduced the rating to zero.  In a February 
1999 rating decision the RO again assigned a 10 percent 
rating.  The veteran did not file a timely appeal from that 
rating action.  

August 2000 VA records reveal the veteran reported left 
radial sided wrist pain.  The pain was worse with prolonged 
use.  There was mild pain to palpation of the snuff box.  
Range of motion was to 40 degrees of dorsiflexion and 70 
degrees of palmar flexion.  Radial median and ulnar nerve 
distributions were intact.  The VA physician noted that 
surgical intervention would probably be required.  X-rays 
revealed slight roughing and irregularity of the articular 
surface of the radius with several smoothly marginated small 
fragments of bone seen adjacent to the volar surface of the 
articulation.  There were some sclerotic changes present in 
the carpal region affecting mainly the proximal carpal row.  
A few cystic areas were present in these bones.  The 
impression was that sclerotic changes in the proximal row of 
carpal bones raised the possibility of posttraumatic aseptic 
necrosis.  Some degenerative arthritic changes were also 
noted along the radial articular surface.  

November 2000 VA records reveal the veteran had increased 
pain over the year.  X-rays confirmed a scaphoid non-union 
and scaphoid arthritis with osteophytes present.  Treatment 
options were discussed with the veteran.  They included 
conservative treatment and injection of steroids into the 
scaphoid radial joint, or a four corner fusion of the wrist 
to help with the pain.  The veteran chose conservative 
treatment and he had an injection in the radial carpal joint 
during his visit.  

January 2001 records noted the veteran had worsening pain 
that was chronic.  Three days later the veteran indicated he 
was having chronic problems with pain and loss of function, 
he desired a potential surgical remedy.  Wrist extension was 
limited by pain.  

In April 2001 the VA physician noted the veteran was right 
hand dominant.  The veteran was a laborer, who installed 
satellite dishes.  He was having difficulty performing his 
job due to his wrist pain.  He was tender to palpation in his 
stump box and had obvious crepitus with radial deviation of 
the wrist.  Radiographs found scaffold nonunion where the 
fracture of the proximal pole of the scaffold occurred and 
development of a slack wrist.  The veteran had arthritis in 
his radio scaphoid joint.  After discussing it the veteran 
decided he felt a total wrist fusion was his best option.  

A VA pre-operative examination in June 2001 noted the veteran 
complained of left wrist pain, weakness and clicking with 
activity.  The veteran was unable to perform his present job 
due to wrist pain.  He was right hand dominant.  The veteran 
was tender to palpation in the snuffbox of this left wrist 
and had crepitus with flexion, extension, and radial 
deviation of the wrist.  The assessment was slack wrist, 
secondary to previous left scaphoid nonunion.  

On June 11, 2001 a left total wrist fusion with a synthes 
wrist fusion plate was performed at VA.  

Analysis.  For the period prior to June 11, 2001, the 
veteran's residuals of a fracture of the left wrist have been 
rated as 10 percent disabling.  

Traumatic arthritis is rated based on limitation of the parts 
affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5010.  
The X-rays demonstrate arthritic changes in the left wrist.  

The Diagnostic Codes for rating limitation of motion of the 
wrist, are based on limitation of dorsiflexion, palmar 
flexion, supination, and pronation.  The veteran is already 
receiving the maximum schedular rating of 10 percent based on 
limitation of dorsiflexion and palmar flexion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  A higher rating based on 
ankylosis is not appropriate as the veteran had some range of 
motion of the wrist for that reason 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 is not applicable.  

Higher ratings than 10 percent are provided with limitation 
of pronation.  The factors to be considered are which is the 
dominant hand and to what degree if any is pronation limited.  
The service medical records and VA outpatient treatment 
records consistently noted the veteran was right handed or 
right hand dominant.  38 C.F.R. § 4.69.  The highest rating 
for limitation of motion of the minor hand based on 
limitation of pronation is 20 percent.  While the VA records 
do not specifically indicate whether there is limitation of 
pronation, they do indicate pain with motion and crepitation 
with radial deviation of the wrist.  The Schedule for Rating 
Disabilities at 38 C.F.R. § 4.71, Plate I, illustrates ranges 
of normal ranges of motion of the wrist and forearm.  

The regulations provide that with any form of arthritis, 
painful motion is an important factor of disability.  The 
schedule was intended to recognize painful motion of the 
joint.  Crepitation within the joint structures was to be 
noted as areas that were diseased.  See 38 C.F.R. § 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even though the VA 
outpatient treatment records do not include accurate 
measurements of limitation of pronation (38 C.F.R. § 4.46), 
it is clear the veteran's pain was of such severity he was 
advised to consider having the joint fused surgically.  The 
veteran indicated he was willing to lose range of motion to 
stop the pain and preserve his strength in the left hand.  He 
was finding it difficult to continue to function.  The 
veteran's complaints of pain are supported by the findings on 
X-ray examinations and the tenderness noted during 
examinations.  The assessment was the veteran had a "slack" 
wrist.  The regulations specifically note weakness is as 
important as limitation of motion and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

Based on those findings the Board has determined the 
veteran's residuals of a fracture of the left wrist are 
commensurate with limitation of pronation.  A 20 percent 
rating is provided for limitation of pronation when the hand 
does not approach full pronation.  The painful motion, slack 
wrist and crepitation demonstrated in the treatment records 
from August 2000 and prior to June 11, 2001 support the grant 
of a 20 percent rating for that period.  

A higher rating than 20 percent for that period prior to the 
surgical fusion is not for application as there is no 
indication of the hand being in a fixed position prior to 
June 11, 2001.  The Board also considered the note following 
38 C.F.R. § 4.71a, Diagnostic Code 5213 and found no 
impairment of finger movement or nerve injury.  January 2001 
VA records specifically noted finger extension and flexion 
were 5/5.  For that reason there is no basis for assigning 
any additional rating based on impairment of the fingers, 
prior to June 11, 2001.  

The Board also considered whether the claim should be 
referred for an extraschedular rating.  In exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2004).  The Board does not 
have the authority to assign an extraschedular rating in the 
first instance, nor does this case present an exceptional or 
unusual disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes there is no evidence of record that the veteran's 
residuals of fracture of the left wrist has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  


ORDER

An increased rating to 20 percent for residuals of a fracture 
of the left wrist, prior to June 11, 2001, is granted subject 
to regulations governing the award of monetary benefits.  


REMAND

The Schedule for Rating Disabilities provides criteria for 
rating fusion of the wrist, based on the degree of angle at 
which the joint is ankylosed.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  There is nothing in the claims folder which 
indicates at what degree of angle (relative to the forearm) 
the veteran's wrist was surgically fused.  The Board has also 
considered that when rating impairment of the wrist, 
impairment of finger movements is to be considered and rated 
separately.  The July 2002 VA records reveal the veteran had 
dysfunction of the ulnar two digits.  That is inconsistent 
with the July VA examination report which noted the veteran 
was able to flex the fingers and had fine range of motion of 
the fingers.  The Board has concluded the VA examination 
report and records are inadequate for rating purposes.  When 
an examination report does not include sufficient detail it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2004).  The veteran must be afforded a VA 
examination to determine the position in which his wrist is 
fused and to determine if there is impairment of the fingers.  

In addition, the veteran has demonstrated loss of grip 
strength, loss of feeling and hypersensitivity of the left 
hand since the fusion in June 2001.  The VA examiner in July 
2002 noted the veteran had virtual loss of function of the 
left hand with severe disability.  A 60 percent rating is 
provided for loss of use of the hand.  38 C.F.R. § 4.63, 
4.71a, Diagnostic Code 5125 (2004).  Loss of use of the hand 
is defined as whether the acts of grasping and manipulation 
in the case of the hand could be accomplished equally well by 
an amputation stump with prosthesis.  A medical opinion is 
required to determine if an increased rating based on loss of 
use of the hand is warranted.  If the VA physician states the 
veteran's impairment of the left hand is of such severity he 
meets the definition for "loss of use", the issue of 
special monthly compensation should also be considered.  
Akles v. Derwinski, 1 Vet. App. 118 (1991).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should request the veteran 
identify all health care providers who 
have treated him since February 2004 for 
his residuals of a fracture of the left 
wrist, status post fusion.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  The veteran should be afforded a VA 
neurology examination to determine the 
current severity of his residuals of left 
wrist fracture, status post fusion.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner is asked to 
answer the following questions:

Is the left wrist fused at an angle 
between 20 to 30 degrees of dorsiflexion?  
Or in a position other than favorable 
ankylosis, or unfavorable in any degree 
of palmar flexion, or with ulnar or 
radial deviation?

Are any of the movements of the fingers 
of the left hand impaired due to tendon 
tie-up, muscle or nerve injury?  If so, 
please indicate whether impairment is 
related to nerve injury; or muscle or 
joint injury. 

Does the veteran have impairment of the 
ulnar nerve which is exhibited by 
"griffin claw deformity," is there very 
marked atrophy in dorsal interspace and 
thenar and hypothenar eminences, is there 
loss of extension of the ring and little 
fingers (or reverse), can the veteran 
adduct the thumb and is flexion weakened?  

Is it at least as likely as not the 
veteran has impairment of the left hand 
of such severity that acts of grasping 
and manipulation in the case of the hand 
could be accomplished equally well by an 
amputation stump with prosthesis?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


